Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 17 de junio de 1980
Con el archivo de esta querella se socava y debilita el papel asumido por primera vez por el Colegio de Abogados de Puerto Rico en el descargo de su encomienda legislativa de “recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en ejercicio de la profesión . . . [e] instituir . . . procedimiento de desaforo”, (1) y, además, se reduce a escombros el valor y contenido deontológico de la promesa de pago de deuda hecha por un abogado a un ciudadano ante su Comisión de Ética durante el trámite investigativo.
Los hechos no contradichos en esta etapa del proceso (2) son: “1) Que el Sr. Miguel A. Yélez radicó querella ante la *851Comisión de Ética el 27 de abril de 1979 contra el Ledo. Reginald J. Barney. (Exhibit I)[;] 2) Que la querella presentada se fundamenta en la negativa del querellado a pagar dos meses del Canon de Arrendamiento acordado para local de su oficina, sita en la Calle O’Neill #189, Pda. 20. (Exhibit II)[;] 3) Que el procedimiento administrativo ante la Comisión de Ética fue debidamente cumplimentado habiendo finalizado éste al concurrir las partes envueltas a vista el 2 de octubre de 1979[;] 4) Que durante la vista se le advirtió al querellado que la conducta demostrada era impropia y antiética dándosele oportunidad para que resolviera el asunto llegando a un acuerdo con el querellante. El querellado se comprometió a resolverlo [y;] 5) Que el 3 de enero de 1980 nos comunicamos con el Señor Vélez, para que nos informara si el Licenciado Barney había cumplido con su compromiso de resolver el asunto planteado ante la Comisión. El querellante, Sr. Miguel A. Vélez, nos informó en carta fechada 4 de enero de 1980 que hasta ese momento el Licenciado Barney no había satisfecho la deuda. (Exhibit III).” (Énfasis nuestro.)
Admitimos que, de ordinario, el cobro de una deuda personal de un abogado es materia que compete adjudicar a los tribunales y no a los foros disciplinarios profesionales. Sin embargo, esta regla no es inflexible — In re Díaz García, 104 D.P.R. 604 (1976) — y como veremos, de aplicación al caso de autos por un fundamento procesal y otro sustantivo.
Primeramente, no alcanzamos a comprender cómo puede sostenerse la interpretación restrictiva de que la falta de pago del canon del local de la oficina de un abogado, “no tiene relación con su conducta profesional”. Podrá argüirse por otras razones que es un asunto que no debe ser objeto de investigación por el Colegio de Abogados y este Tribunal, pero resulta innegable y claro el vínculo racional, lógico y real que toda oficina tiene con el ejercicio de una profesión.
En segundo lugar, en las circunstancias de autos, es irrelevante la caracterización que se haga sobre la cuestión *852que originó la queja, pues una vez iniciada y seguida la ruta del Colegio como foro disciplinario sin objeción del abogado Barney, ¿puede afirmarse válidamente que la aceptación y promesa de pago de tal deuda carece de sentido ético y eficacia legal? No lo creemos. Lo determinante es el compromiso.
“Los campos profesionales se caracterizan además por la existencia de criterios ideales de superación, de objetivos que jamás se alcanzan en su totalidad, pero cuya incitación mantiene en forma a la clase profesional. Si esos criterios valorativos se descartan y si desaparecen las instancias ejemplares, se pierde la visión del debe ser y queda desmoralizada e invertebrada la profesión.” (3) (Énfasis nuestro.)
En virtud de lo expuesto, disentimos. Concederíamos al abogado Barney término para que compareciera a exponer razones por las cuales no deberíamos imponerle medidas disciplinarias por incumplir el compromiso contraído ante la Comisión de Ética del Colegio de Abogados respecto al pago de los cánones de arrendamiento.

(1) Ley Núm. 43 de 14 de mayo de 1932, según enmendada, 4 L.P.R.A. see. 772(g).


(2) El archivo se funda en que la querella no justifica acción disciplinaria. Hemos de tomar como ciertos los hechos a los fines de evaluarla, pues la situación es análoga al enfoque que se brinda a una moción de desestimación.


(3) J. Benitez, La Función Social del Abogado, 17 Rev. C. Abo. P.R. 233 (1957).